The Chancellor.
There was nothing done, in this case, by the arbitrators, from which misconduct canbe.infer*102red. They only called awitness before them, who had been already examined in the presence of the parties, to explain his testimony concerning which the arbitrators differed. It not alleged, nor is it to be inferred, that the witness deposed differently, as to any fact, from what he meant to have testified, and to have been understood, on the first examination. The case does not come up to that of Walker v. Frobisher, (6 Ves. 70.,) for there the arbitrator, after he had told the parties that the hearing was closed, and had dismissed them, examined three more' persons on the part of the defendant, and when no person was present on the part of the plaintiff. This was unfair, partial, and a gross misconduct, and contrary to all the principles of a just proceeding. There is no analogy between that case and this; and to interfere and set aside the award upon an irregularity, (even admitting it to be one,) so slight and immaterial as the one now set up, would be contrary to the general doctrine of the court in respect to awards. The uniform language of the cases is, that an award cannot be impeached but for corruption, partiality, or gross misbehaviour, in the arbitrators, or for some palpable mistake o/ the law or the fact. The arbitrators are judges of the parties’ own choosing; their proceedings and award are treated with great liberality, and even a mistake upon a doubtful point, often will not open an award. These principles have been declared and asserted in a series of decisions, all going to the. same point, and containing a weight of authority not to be resisted. (Earle v. Stocker, 2 Vern. 251. and Pitt v. Dawkra, cited, ibid. Cornforth v. Geer, 2 Vern. 705. Ives v. Medcalfe, 1 Atk. 63. Ridoul v. Pain, 3 Atk. 486. Tittenson v. Peal, 3 Atk. 529. Anon. 3 Atk. 644. Hawkins v. Colclough, 1 Burr. 274. Knox v. Symmonds, 1 Ves. jun. 369. Morgan v. Mather, 2 Ves. jun. 22. Chace v. Westmore, 13 East, 357.)
The injunction is, accordingly, denied.